Detailed Action
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2. This is in response to the amendments filed on 03/15/2021. Claims 1, 8, and 15 have been amended. Claims 1-21 are currently pending and have been considered below.

Allowable Subject Matter
3.    Claims 1, 8, and 15 are allowed as amended.

Examiner’s Reason for Allowance
4.    The following is an examiner’s statement of reasons for allowance. The Examiner finds novel, that in the context of an indication of unauthorized access to the resource, log machine IDs for all access to the resource taking a security action in response to a change in machine ID or in response to geographic movement beyond a predetermined threshold during the session based on a security level for the session ID. It is the geographic movement beyond a predetermined threshold “DURING THE SESSION” as the novel feature.  The closest prior art being "Abramson" (US 20160216130 A1), “Baldwin” (US 20170124301 A1), “Innes” (US 20150381621 A1), and newly cited “Meyerson” (US 20050038996 A1). Abramson discloses systems, methods, and related technologies  for enhanced navigation instruction whereby a likelihood of non-compliance by a user with the navigation instruction can be determined with respect to a  Baldwin discloses a method for preventing digital content misuse can include receiving, by a client-side computing device, digital content from a remote computing system; periodically presenting sonic signals to confirm that a mobile computing device of a user authorized with the client-side computing device is within a desired geographic distance of the client-side computing device.  Innes, discloses methods and systems are disclosed for providing approaches to enterprise authentication via third party authentication support. New art Meyerson discloses a method and s and apparatus for controlling access restrictions for media resource playback may include defining a user-specific content control profile authorizing one or more classes of content to be delivered to a client device, generating a media resource request identifying a first media resource associated with a first class of content and one or more attributes of the content control profile.

5. What is missing from the prior art of record to include newly search Meyerson the specific credentials including gathering a machine identifier (machine ID); maintaining a listing of the machine IDs; monitoring subsequent access to the resource during the session; logging machine IDs for all access to the resource; and taking a security action in response to a change in machine ID or in response to geographic movement beyond a predetermined threshold during the session based on a security level for the session ID.. While, the prior art of record Abramson, Baldwin, and Innes do gather machine IDs 

Thus the prior art does not teach or suggest, either individually or in combination, the subject matter as claimed in claims 1, 8, and 15. Therefore claims 1, 8, and 15 are deemed allowable over the prior art of record. The corresponding depending claims, 2-7, 9-14, and 16-21, which further limit claims 1, 8, and 15 also contain allowable subject matter by virtue of their dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM B. JONES whose telephone number is (571) 272-9637.  The examiner can normally be reached on Mon - Fri., 5:30 a.m. to 2:00 p.m.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /WILLIAM B JONES/Examiner, Art Unit 2491



/ASHOKKUMAR B PATEL/Supervisory Patent Examiner, Art Unit 2491